DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Amendment to the specification dated August 3, 2018 has been fully considered and is entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pandurangan et al. (US 2019/0268141 A1) in view of McCann et al. (US 2018/0189781 A1).
As to claim 1, Pandurangan teaches a method, comprising:
receiving, by a server [network hardware 200] (Fig. 4), private blockchains associated with private entities, each private blockchain of the private blockchains associated with a corresponding private entity of the private entities, and the each private blockchain containing cryptographically hashed private data associated with 
executing, by the server, a blockchain load balancing mechanism to allocate a resource among the private blockchains [executing load balancer 224 to manage connected resources when processing received requests] (par. [0065]); and
Pandurangan teaches handling the requests (par. [0066]). However, Pandurangan fails to expressly teach generating, by the server, a blockchain data layer in response to the blockchain load balancing mechanism that allocates the resource among the private blockchains, the blockchain data layer based on the each private blockchain containing the cryptographically hashed private data associated with the private cryptocoinage issued by the corresponding private entity.
McCann is directed to identifying a data type corresponding to the received data, and based on a blockchain ledger that tracks data exchanges involving the identified data type, determine availability of the identified data type for use in the data exchange (abstract). In particular, McCann teaches generating a blockchain data layer [transaction module 238 parsing blockchain ledger 240A to identify and extract data corresponding to a cryptographic hash applied to a ledger block describing an immediately prior transaction involving the units of digital currency held by user. Transaction module 238 also parses cryptographic key data 240B to identify and extract the public key of merchant and private key of user] (par. [0080]).


As to claim 2, Pandurangan in view of McCann teaches receiving a block of data associated with the private cryptocoinage (par. [0065] in Pandurangan, par. [0055]-[0056] in McCann).

As to claim 6, Pandurangan teaches determining a bit rate of the each private blockchain of the private blockchains [determining that the value of mining Ethereum has increased] (par. [0066]).

As to claim 7, Pandurangan teaches allocating the resource based on the bit rate of the each private blockchain (par. [0066]-[0068]).

Claims 3-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pandurangan et al. in view of McCann et al. and in further view of Gaur et al. (US 2019/0287107 A1).

Gaur teaches assigning a virtual machine to the each private blockchain (par. [0047], [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Pandurangan in view of McCann by assigning a virtual machine to the each private blockchain in order to allocate resources with higher degree of granularity as is one of the main purposes of a creating a virtual machine.

As to claim 4, Pandurangan in view of McCann teaches all the elements except determining a number of transactions represented by the each private blockchain containing the cryptographically hashed private data associated with the private cryptocoinage issued by the corresponding private entity.
Gaur teaches determining a number of transactions represented by the each private blockchain containing the cryptographically hashed private data associated with the private cryptocoinage issued by the corresponding private entity (par. [0037], Fig. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Pandurangan in view of McCann by determining a number of transactions represented by the each private blockchain containing the cryptographically hashed private data associated with 

As to claim 5, Pandurangan in view of McCann and Gaur teaches allocating the resource based on the number of transactions represented by the each private blockchain (par. [0037], Fig. 1B in Gaur).

As to claim 8, Pandurangan in view of McCann and Gaur teaches system (Fig. 3 in Pandurangan), comprising a hardware processor; and a memory device, the memory device storing instructions, the instructions (par. [0062]) when executed causing the hardware processor to perform operations, the operations comprising steps as discussed per claims 1 and 3 above.

As to claims 9-13, Pandurangan in view of McCann and Gaur teaches all the elements as discussed per corresponding method claims 2 and 4-7.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pandurangan et al. in view of McCann et al. in view of Gaur et al. and in further view of Black et al. (US 2017/0075938 A1).
As to claim 14, Pandurangan in view of McCann and Gaur teaches all the elements except hashing data records representing the blockchain data layer to generate a hash value representing a cryptographic proof associated with the private cryptocoinage issued by the corresponding private entity.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Pandurangan in view of McCann and Gaur by hashing data records representing the blockchain data layer to generate a hash value representing a cryptographic proof associated with the private cryptocoinage issued by the corresponding private entity in order to add certainty that no changes can be made to blocks earlier in the chain (par. [0002] in Black).

Allowable Subject Matter
Claims 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 15, including executing a blockchain load balancing mechanism to allocate virtual machines executed by the system among the private blockchains; determining a parameter associated with the each private blockchain of the private blockchains; querying an electronic database for the parameter associated with the each private blockchain, the electronic database electronically associating the virtual machines to blockchain parameters including the parameter associated with the each private blockchain; and identifying a virtual machine of the virtual machines in the electronic database that is electronically associated to the parameter associated with the each private blockchain. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/OLEG SURVILLO/Primary Examiner, Art Unit 2442